DISSENTING OPINION
Graham, Presiding Judge:
Having concluded that I must dissent from the opinion and decision of the majority, I regret that the demands of a heavy calendar do not permit as extensive a discussion of the interesting points involved in this case as I might otherwise indulge. I shall, however, briefly state my reasons for dissent.
The basis of the conclusion reached by the majority must be that House Joint Resolution 336, approved June 12, 1932, T. D. 45805, operated as an amendment of section 503 (b) of the Tariff Act of 1930, and provided that after its passage and enactment into law, all duress entries must be liquidated according to the final appraised value in the duress case, instead of the test case. The construction of said section 503 and its predecessor section 489 of the Tariff Act of 1922, *398has given this court a great deal of difficulty. In a series of cases, the Beaver Products Co., Inc. v. United States, 17 C. C. P. A. (Customs) 434, T. D. 43878; United States v. Fuchs & Lang Mfg. Go., 18 C. C. P. A. (Customs) 460, T. D. 44760; Innis, Speiden & Co. v. United States, 19 C. C. P. A. (Customs) 1, T. D. 44789; United States v. Friedlaender Co., 19 C. C. P. A. (Customs) 334, T. D. 45498; and United States v. Allenby & Co., 20 C. C. P. A. (Customs) 80, T. D. 45703, we reached the conclusion and laid down the rule that the only method of following what apparently was the congressional intent, as indicated by said sections 489 and 503, was to defer the appraisement on duress entries until the appraisement'in the test case had been made. The sections were ambiguous and uncertain, and this court attempted so to construe them as to make them workable, and to harmonize the law and the administrative practice.
After these cases had been handed down, efforts were made to obtain legislation to change this rule. Thereupon, said House Joint Resolution 336 was enacted, the ostensible purpose of the same being to prevent overcrowded warehouses and appraisers’ stores, because of the pendency of duress entries without appraisement.
Obviously, to my mind, House Joint Resolution 336 is declaratory and was an attempt by the Congress to set aside the construction made by this court, and to give its own interpretation of the meaning to be given to the language of said sections 489 and 503. I am well aware of the rule, as laid down in many authorities, such as Stockdale v. The Insurance Companies, 20 Wall. 323, that a statute which may be declaratory in its language shall be construed to have a prospective operation as an amendment of existing law, if this can reasonably be done. However, I do not believe that House Joint Resolution 336 can be given any such construction. It begins with the language “That it was and is the true intent and meaning of section 503 (b).” Here is a mandate upon the courts to find that the intent and meaning of a certain statute passed by a Congress long previously, and construed by the courts, is to be as declared by a subsequent Congress. The resolution does not state that after its passage duress entries shall be appraised as if they were not duress entries, as it might do were it to be given a construction as a statute guiding customs officials in their future work, but is a demand that the courts find according to the expressed idea of the Congress enacting this joint resolution. It certainly cannot have a retroactive effect and, in my opinion, is so framed that it can be considered as nothing but a declaratory law, and hence is clearly an attempt by the legislative body to invade the province of the judicial arm of the Government. That this cannot be done is so obvious that a long time ago the Supreme Court stopped the argument of counsel upon this point, stating that it was unnecessary to argue the same. Ogden v. Blackledge, 2 Cranch. 271. *399See also United States v. Stafoff, 260 U. S. 477; United States v. Salberg, 287 Fed. 208; Union Iron Co. v. Pierce et al., Fed. Case 14,367; Ogden v. Witherspoon, Fed. Case 10,461; Chase v. United States, 222 Fed. 593, and Cooley’s Constitutional Limitations, Seventh Edition, pp. 135, 136, 137.
The same rule has been announced in most of the states of the Union. A few of the authorities are Meyer v. Berlandi et al. (Minn.), 40 N. W. 513; Smith v. Borough, etc., 33 At. 371, 172 Pa. St. 121; City of Oakland v. Oakland Co., 50 Pac. 277, 118 Cal. 160; Lindsay v. U. S. S. & L. Co., 24 So. 171, 120 Ala. 156. However, it is unnecessary to enlarge upon this point. The rule is so well known as to require no further consideration. To sum up, if said House Joint Resolution 336 is declaratory, and is an attempted construction of the statutory language, it is void, in my opinion. Viewed by my present lights, I am of opinion it is such a declaratory act.
In United States v. Malhame, 24 C. C. P. A. (Customs) 448, T. D. 48911, said House Joint Resolution 336 was held to authorize an ap-praisement in the duress case, irrespective of the appraisement in the test case. No contention was made in that case, however, as to the legality of said resolution, and we did not attempt to pass upon the point above suggested by me. The court assumed that the resolution was a valid enactment.
I am of opinion that the judgment of the United States Customs Court should be reversed.